Title: Treasury Department Circular to the Commissioners of Loans, 6 May 1793
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentMay 6 1793
Sir
The Comptroller of the Treasury being in an ill state of health—I have found it necessary to avoid an interruption of business to direct Henry Kuhl his principal Clerk to countersign the warrants which may be issued during the Comptroller’s illness for transfering stock to the Books of your office. You will therefore regard his signature (a specimen of which is inclosed) as sufficient to authorise you to pass the Credits directed by the warrants thus countersigned.
The recovery of the Comptroller of which you will be advised, will terminate the object of this Instruction.
I am with Consideration   Sir your Obed Servt
Alexander Hamilton
